******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
         EVANGELINE KIEWLEN ET AL. v.
            CITY OF MERIDEN ET AL.
                   (SC 19423)
      Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald,
                     Espinosa and Robinson, Js.
       Argued February 17—officially released June 9, 2015

  Thomas A. Weaver, for the appellants (plaintiffs).
  John H. Gorman, associate city attorney, for the
appellees (defendants).
                          Opinion

   ZARELLA, J. The primary issue in this case is whether
the defendants, the city of Meriden (city) and the Meri-
den Municipal Pension Board, properly calculated the
health insurance emoluments of the plaintiffs, which
they receive as part of their pension from the city. The
plaintiffs consist of two groups of claimants: (1) widows
of deceased Meriden police officers or firefighters
(plaintiff widows); and (2) retired Meriden police offi-
cers or firefighters who have been divorced or widowed
since they retired (plaintiff retirees).1 The plaintiffs
appeal from the judgment of the trial court, which
rejected their claim that they are entitled to greater
health insurance emoluments under the city’s pension
plan than the city has provided to them. On appeal, the
plaintiffs challenge the trial court’s interpretation of
the city’s pension plan and contend that the city has
incorrectly calculated their health insurance emolu-
ments. We conclude that the city improperly reduced
the health insurance emoluments of the plaintiff wid-
ows but not those of the plaintiff retirees. Accordingly,
we reverse in part the trial court’s judgment and remand
the case for further proceedings.
   The record reveals the following facts, as stipulated
to by the parties, and procedural history, much of which
is also set forth in Awdziewicz v. Meriden, 317 Conn.
    ,     A.3d      (2015), a companion case arising out
of the same factual circumstances but involving distinct
legal issues. Upon retirement, Meriden police officers
and firefighters are entitled to collect a pension from
the city according to the provisions of the Meriden
City Code (city code) and Meriden City Charter (city
charter).2 Under the provisions of the city code and
city charter, not only are retired police officers and
firefighters entitled to collect a pension from the city,
but so too are the surviving spouses of such retirees.
   Among the pension benefits to which retired Meriden
police officers and firefighters and their spouses are
entitled are health insurance emoluments, which the
city agreed to provide when it entered into a stipulated
judgment with the Retired Police and Firemen’s Associ-
ation of Meriden, Inc., among others, in 1982. In the
stipulated judgment, the city agreed to provide retired
Meriden police officers and firefighters and their depen-
dents with the option to participate in group health,
dental and life insurance policies that the city offers to
active police officers and firefighters, or to receive cash
payments from the city of equivalent value. In effect,
the city either pays a certain percentage of the cost of
insurance for each retiree and his dependents, or, if a
retiree chooses to opt out of the coverage offered by
the city, the city adds to the retiree’s pension benefit
the amount that it would have paid for the retiree’s
insurance coverage if the retiree had opted to retain
such coverage.
   Since 1989, the city has been self-insured. The city
calculates pensioners’ health insurance emoluments on
the basis of the cost of health insurance for active
employees, which the city obtains each year from its
insurance administrator. The cost of health insurance
for each active employee depends on the number of
dependents that the employee claims; the greater the
number of dependents, the greater the cost. Thus, a
retiree’s or surviving spouse’s health insurance emolu-
ment is determined by the number of dependents that
are claimed. The city assigns insureds to one of three
plans: an insured who claims no dependents is placed
in the ‘‘single’’ plan; an insured who claims one depen-
dent is placed in the ‘‘member [plus] one’’ plan; and an
insured who claims more than one dependent is placed
in the ‘‘family’’ plan. Although the precise coverage pro-
vided to insureds under each plan may change from
year to year, the city generally pays about 25 percent
more for insureds in the family plan than for insureds
in the member plus one plan, and generally pays about
twice as much for insureds in the member plus one
plan than for insureds in the single plan, regardless of
whether the insured is an active employee, retiree or
surviving spouse. With respect to each of the foregoing
plans, a retiree receives approximately one half of the
emolument that an active police officer or firefighter
receives, and a surviving spouse receives approximately
one half of what a retiree receives.3 Thus, a surviving
spouse receives about one fourth of what an active
Meriden police officer or firefighter receives under the
same plan.
  In administering these health insurance plans for
retirees and surviving spouses, the city changes their
status when there is a change in the number of depen-
dents that they can claim. That is, when the number of
dependents an insured can claim increases, whether
through marriage or having a child, or decreases,
whether through divorce, the death of a dependent, or
when a dependent reaches the age at which he or she
becomes ineligible to participate, the city transfers
insureds from one plan to another accordingly.
  In the present case, the city reduced the plaintiffs’
health insurance emoluments after the number of
dependents that they could claim decreased. With
respect to two of the plaintiff widows, each of them
had been married to a retiree with no other dependents
and, thus, were participating in the member plus one
plan before their husbands died. A third plaintiff widow
had been married to a Meriden police officer who died
while he was actively employed.4 The fourth plaintiff
widow was married to a retired Meriden firefighter, and
they were participating in the family plan before his
death. When their husbands died, the city placed each
of the plaintiff widows in the single plan and provided
them with the corresponding emolument, which is less
than the emolument under the family or member plus
one plan.5 Likewise, with respect to the plaintiff retirees,
each of them had been married with no other depen-
dents at the time of their retirement and, thus, were
participating in the member plus one plan. Thereafter,
each of them either became divorced or their spouses
passed away, at which time the city removed them from
the member plus one plan and placed them in the single
plan, under which they received a reduced emolument.
   It was the foregoing practice of the city that precipi-
tated the present action. The plaintiff widows objected
to the city changing their status from family or member
plus one to single after their spouses died, and the
plaintiff retirees objected to the city changing their sta-
tus from member plus one to single after they became
divorced or their spouses died.6 In their amended com-
plaint, the plaintiffs sought a writ of mandamus compel-
ling the city to pay them the health insurance emolu-
ments that they received at the time of the retiree’s
retirement or, in the case of the plaintiff widows, at the
time of the death of their respective spouses, without
any change in their status to reflect the death of, or
their divorce from, their spouses. The plaintiffs further
claimed that the city, in placing them in the single plan
and thereby reducing their health insurance emolu-
ments, had breached its ‘‘retirement contract’’ with the
plaintiffs and the implied covenant of good faith and
fair dealing, violated the 1982 stipulated judgment, and
violated their rights under the Connecticut constitution.
The plaintiffs also sought damages under 42 U.S.C.
§§ 1983 and 1985 for the alleged violation of their rights
to due process and equal protection under the United
States constitution. Finally, in light of the alleged federal
constitutional violations, the plaintiffs sought attorney’s
fees from the city pursuant to 42 U.S.C. § 1988 (b).7
   The case was tried together with Awdziewicz v. Meri-
den, Superior Court, judicial district of New Haven at
Meriden, Docket No. NNI-CV-07-4014676-S.8 The parties
stipulated to the fact that each of the collective bar-
gaining agreements that the city has entered into with
the unions representing Meriden police officers and
firefighters since 1993 have recited or incorporated by
reference the provisions of the prior version of the
city charter that control the plaintiffs’ pension benefits,
namely, §§ 85D and 85G.9 See footnote 2 of this opinion.
The trial court found that, since at least 1983, the city
has provided retired Meriden police officers and fire-
fighters and their dependents with health insurance
emoluments in accordance with the 1982 stipulated
judgment. In their posttrial brief, the plaintiffs argued
that, under the terms of § 85D, the plaintiff retirees
were entitled to a health insurance emolument based
on their status at the time of their retirement, and that,
under § 85G, the plaintiff widows were entitled to a
health insurance emolument based on their status at
the time their spouses died.
   The trial court rejected the plaintiffs’ interpretation
of §§ 85D and 85G and rendered judgment for the defen-
dants. The trial court reasoned that ‘‘the plaintiffs’ con-
struction would create a scenario whereby, in essence,
the city would be awarding a health insurance emolu-
ment to [a] deceased person, which can only be consid-
ered a bizarre result.’’ The plaintiffs appealed from the
judgment of the trial court to the Appellate Court, and
we transferred the appeal to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-1.
   On appeal, the plaintiffs raise the same claim that they
raised at trial, namely, that, under § 85D, the plaintiff
retirees are entitled to a health insurance emolument
based on their status at the time of their retirement,
and that, under § 85G, the plaintiff widows are entitled
to a health insurance emolument based on their status
when their spouses died. In essence, the plaintiffs con-
tend that these provisions of the city charter prohibit
the city from reducing their health insurance emolu-
ment when the number of dependents they can claim
decreases. In response, the city asserts that the trial
court correctly concluded that, under §§ 85D and 85G,
the city was free to change the plaintiffs’ health insur-
ance emoluments when the number of dependents they
could claim changed. As an alternative ground for
affirmance, the city argues that the plaintiffs’ claims
are barred by laches and two statutes of limitations. The
city concedes, however, that the trial court rendered
judgment in its favor without addressing these special
defenses on their merits. We conclude that the city
improperly reduced the health insurance emoluments
of the plaintiff widows but not those of the plaintiff
retirees. Accordingly, we reverse in part the judgment
of the trial court and remand the case to that court
with direction to determine whether the defendants’
special defenses serve to bar the claims of the plaintiff
widows for a writ of mandamus, and alleging breach
of contract and a violation of the stipulated judgment,
and, if not, to determine the relief to which the plaintiff
widows are entitled.
   ‘‘As with any issue of statutory construction, the inter-
pretation of a charter or municipal ordinance presents
a question of law, over which our review is plenary.
. . . In construing a city charter, the rules of statutory
construction generally apply. . . . In arriving at the
intention of the framers of the charter the whole and
every part of the instrument must be taken and com-
pared together. In other words, effect should be given,
if possible, to every section, paragraph, sentence, clause
and word in the instrument and related laws.’’ (Citations
omitted; internal quotation marks omitted.) Broadnax
v. New Haven, 270 Conn. 133, 160–61, 851 A.2d 1113
(2004).
  We begin our analysis by examining the language of
the city charter provisions at issue. Section 85D sets
the pension rate for a retired Meriden police officer or
firefighter at ‘‘one-half of the prevailing rate of pay for
the rank he has attained and holds at the time of his
retirement.’’ Section 85D defines ‘‘[p]revailing rate of
pay’’ as ‘‘the annual pay as fixed from time to time
by the [state] board of public safety,10 and in addition
thereto shall include such cost-of-living bonus or other
emolument as may be granted to the active members
of the fire and police departments . . . .’’ (Footnote
added.) Section 85G establishes the pension rate for
surviving spouses of retirees and active Meriden police
officers and firefighters, and provides in relevant part:
‘‘The widow of a member of either department, active
or retired, shall receive during her lifetime, or until she
remarries, a pension equal to one-half the pension to
which her husband was entitled or which he received
at the time of his death.’’
   We conclude that the language of §§ 85D and 85G is
plain and unambiguous. Section 85D establishes gener-
ally that retired Meriden police officers and firefighters
are entitled to receive from the city one half of the
compensation that active Meriden police officers and
firefighters of the same rank receive, including any
‘‘other emolument,’’ such as health insurance. Section
85G establishes that the surviving spouse of a Meriden
police officer or firefighter is entitled to receive one
half of the compensation that his or her deceased
spouse was collecting at the time of his or her death.
Conspicuously absent from either §§ 85D or 85G is any
reference to the precise amount to which a retiree or
surviving spouse is entitled for his or her health insur-
ance emolument, or how the health insurance emolu-
ment is to be administered by the city. Rather, §§ 85D
and 85G only set forth in relative terms the pension
benefits to which retirees and surviving spouses are
entitled.
  In view of our interpretation of §§ 85D and 85G, we
conclude that the city improperly reduced the health
insurance emoluments of the plaintiff widows but not
those of the plaintiff retirees. Under § 85G, the plaintiff
widows are entitled to collect a pension that is one half
of what their spouses were collecting at the time of
their deaths. At the time of their deaths, two of those
spouses were collecting a pension that included the
member plus one health insurance emolument, one was
collecting the family health insurance emolument, and
one was an active employee. Thus, according to § 85G,
two of the plaintiff widows are entitled to collect one
half of the member plus one health insurance emolu-
ment for retirees, which is equal to the member plus
one health insurance emolument for widows, one is
entitled to collect one half of the family emolument for
retirees, which is equal to the family emolument for
widows, and one is entitled to collect one half of the
health insurance emolument that her husband received
as an active employee at the time of his death. By
transferring the plaintiff widows to the single plan and
reducing their health insurance emoluments, the city
violated § 85G.11
   We reject the city’s claim that § 85G, when read in
conjunction with § 85D, allows the city to reduce the
plaintiff widows’ health insurance emoluments after the
deaths of their spouses. The city claims that, because
§ 85D makes a retiree’s pension dependent on the com-
pensation of an active employee, and § 85G makes a
surviving spouse’s pension dependent on that of a
retiree, the health insurance emolument of a surviving
spouse is therefore dependent on that of an active
employee. In light of this connection between surviving
spouses and active employees, the city contends that
it may adjust the status of a surviving spouse when
there is a change in the number of dependents that a
surviving spouse can claim because that is the city’s
practice with respect to active employees. In essence,
the city argues that, if it changes the status of an active
city employee who loses his or her only dependent from
member plus one to single, then it is permitted to do
the same for surviving spouses.
   Even were we to assume that the city, in fact, adjusts
the status of active employees when there is a change
in the number of dependents they can claim,12 the city’s
argument is unavailing. Under § 85G, a surviving
spouse’s health insurance emolument is not indexed to
the compensation of any retiree. Rather, it is indexed
to that of a particular retiree at a particular time,
namely, his or her spouse at the time of the spouse’s
death. Thus, the city draws a false comparison by liken-
ing a surviving spouse with no dependents to an active
employee with no dependents. In light of § 85G, the
city’s practices with respect to active employees are
not relevant to determining the pension benefits of a
surviving spouse other than to determine what a surviv-
ing spouse’s deceased spouse was entitled to collect at
the time of his or her death. Moreover, the city would
have us read § 85G as making a surviving spouse’s pen-
sion benefits dependent on what a retiree is entitled to
collect after his death. We cannot ignore the language
of § 85G, however, which plainly requires a surviving
spouse’s pension benefit to be calculated on the basis
of the benefit that the deceased spouse received at the
time of his or her death.
   We also reject the city’s contention that surviving
spouses should not be allowed to remain in the member
plus one or family plan when they do not have the
requisite number of dependents because that would
effectively require the city to pay a health insurance
emolument for a deceased or otherwise ineligible per-
son. The city’s concern is mitigated at least partially by
the fact that a surviving spouse is entitled to only one
half of what his or her deceased spouse was entitled
to collect at the time of death. The plaintiff widows do
not claim that they are entitled to the full emolument
they were receiving when their spouses died but, rather,
that they are entitled to one half of that amount. More
to the point, however, the city’s claim is without merit
because it is unconnected to the controlling provisions
of the city charter. Sections 85D and 85G do not specify
the particular amount that a retiree or surviving spouse
is entitled to receive as a health insurance emolument,
or how the city is to provide that emolument. Accord-
ingly, the fact that the city does not provide health
insurance for deceased persons is irrelevant to the cal-
culation of the plaintiff widows’ health insurance emol-
uments under the terms of § 85G.
   For the same reason, the city’s emphasis on the term
‘‘active’’ in § 85D is misplaced. In interpreting § 85D,
the city and the trial court both focused on the fact
that § 85D makes a retiree’s pension benefit dependent
on the compensation ‘‘as may be granted to the active
members of the fire and police departments . . . .’’
(Emphasis added.) It is clear that the term ‘‘active’’
in § 85D refers to persons currently employed by the
Meriden Police Department or Meriden Fire Depart-
ment, as opposed to retired or deceased employees
of those agencies. There is no dispute that a retiree’s
pension is directly tied to the compensation of active
employees under § 85D. However, as we previously dis-
cussed, this connection between retirees and active
employees does not change the fact that, under § 85G,
a surviving spouse’s pension benefit is tied directly to
the pension benefit to which his or her deceased spouse
was entitled at the time of the spouse’s death.
   Likewise, the city’s claim that it should not have to
pay a health insurance emolument for a deceased per-
son because the stipulated judgment bases the emolu-
ment on ‘‘the participation of each retired policeman
and fireman and his respective dependents’’ also is with-
out merit. (Emphasis added.) As counsel for the defen-
dants conceded at oral argument, retirees and their
dependents are not required to participate in the group
health insurance plan offered by the city in order to
receive a health insurance emolument. Rather, the stip-
ulated judgment allows retirees to elect to receive an
equivalent cash payment from the city. The city’s reli-
ance on the term ‘‘participation’’ therefore does not
alter our interpretation of §§ 85D and 85G. Thus, we
conclude that the city improperly reduced the plaintiff
widows’ health insurance emoluments because the city
did not provide them with one half of the emolument
to which their respective spouses were entitled at the
time of their deaths, as required by § 85G.
  We do not reach the same conclusion with respect to
the plaintiff retirees, however, because § 85G expressly
pertains only to the surviving spouses of Meriden police
officers and firefighters. The plaintiff retirees’ pension
benefits are controlled by § 85D, and, unlike § 85G,
§ 85D does not require retirees’ benefits to be deter-
mined as of a particular point in time. Rather, § 85D
expressly makes retirees’ pension benefits dependent
on the compensation of active police officers and fire-
fighters, ‘‘as fixed from time to time by the [state] board
of public safety . . . .’’ (Emphasis added.) Given that
§ 85D ties a retiree’s health insurance emolument to
that of an active employee, the determinative factor for
purposes of § 85D is how the city treats active employ-
ees when there is a change in the number of dependents
they can claim for health insurance purposes. The plain-
tiffs failed to present any evidence to establish that the
city does not change the status of active Meriden police
officers and firefighters for health insurance purposes
when the number of dependents they can claim
changes. Accordingly, the plaintiff retirees cannot pre-
vail on their claim that the city improperly reduced
their health insurance emoluments under § 85D.13 Thus,
we conclude that the trial court properly rejected
their claim.
   The plaintiff retirees purport to make two additional
claims, but neither actually constitutes a basis on which
to reverse the trial court’s judgment. First, the plaintiff
retirees argue that the trial court erred in not adopting
a 2002 memorandum drafted by the city’s corporation
counsel that interpreted §§ 85D and 85G as supporting
their position, which was admitted into evidence at
trial. This is not a basis for reversing the trial court’s
judgment, however, because, as the plaintiff retirees
acknowledge, interpreting the city charter provisions
is a question of law for the trial court to decide. The
memorandum in question reflected how the city’s cor-
poration counsel interpreted §§ 85D and 85G, and the
trial court was free to consider that in interpreting those
provisions, but the trial court was not required to adopt
the opinion in corporation counsel’s memorandum. The
plaintiffs cite no authority suggesting otherwise.
   Second, the plaintiff retirees argue that the trial court
improperly extended deference to the city’s practice of
changing the health insurance emolument of an insured
in proportion to the number of dependents that the
insured can claim. Nowhere in the trial court’s memo-
randum of decision, however, does the trial court indi-
cate that it deferred to the city’s practice of changing
the status of insureds, and the plaintiff retirees do not
provide a citation indicating such. In their brief, the
plaintiffs discuss how the city’s corporation counsel
advised city officials that deference should be afforded
to the city’s past practices, but they never establish that
the trial court adopted the same position. Accordingly,
we conclude that the plaintiff retirees’ argument does
not constitute a colorable claim.
  In sum, we conclude that the city improperly reduced
the health insurance emoluments of the plaintiff wid-
ows in violation of § 85G but not those of the plaintiff
retirees. Because the trial court made no findings of fact
with respect to the city’s special defenses, we decline
to consider those defenses as alternative grounds for
affirming the trial court’s judgment with respect to the
plaintiff widows. See, e.g., White v. Mazda Motor of
America, Inc., 313 Conn. 610, 619–20, 99 A.3d 1079
(2014) (‘‘[b]ecause our review is limited to matters in
the record, we . . . will not address issues not decided
by the trial court’’).
   The judgment is reversed with respect to the plaintiffs
Evangeline Kiewlen, Eleanor Barnard, Lynn Goff, and
Gloria Clancy, and the case is remanded with direction
to determine whether one or more of the defendants’
special defenses bar the claims of those plaintiffs for
a writ of mandamus, and alleging breach of contract
and a violation of the stipulated judgment, and, if not,
to determine, in accordance with this opinion, the relief
to which those plaintiffs are entitled; the judgment is
otherwise affirmed.
      In this opinion the other justices concurred.
  1
     The plaintiffs in this action are Evangeline Kiewlen, Richard Piccirillo,
Eleanor Barnard, Lynn Goff, Gloria Clancy, John Iannuzzi and Daniel Lyons.
Kiewlen, Barnard, Goff, and Clancy are widows of former Meriden police
officers or firefighters who died either before or after retirement, and Picciri-
llo, Iannuzzi, and Lyons are retired Meriden police officers or firefighters
who have been divorced or widowed since retiring. We refer to these two
groups of claimants, namely, the plaintiff widows and the plaintiff retirees,
collectively as the plaintiffs.
   2
     The parties agree that the provisions of a prior version of the city charter
are binding in the present case. The pension plan for retired Meriden police
officers and firefighters was first established by a special act of the General
Assembly, which amended the city charter in 1949. See 25 Spec. Acts 977,
No. 229, § 2 (1949), amended by 26 Spec. Acts 947, 947–48, No. 340 (1953).
The provisions of the prior city charter were effectively incorporated into
the present city code and city charter. Section C9-6 (3) of the present city
charter provides: ‘‘Nothing herein shall be construed as in any way altering
or affecting the pension rights of any employees of any department of the
City of Meriden whose employment with the City commenced prior to the
effective date of this Charter. The provisions of the previous Charter of the
City of Meriden and of any special act pertaining to the pension rights of
any employee of the City of Meriden whose employment commenced prior
to the effective date of this Charter are hereby expressly reaffirmed.’’ There
is no dispute that the plaintiffs or the plaintiffs’ deceased spouses com-
menced their employment with the city prior to the adoption of the present
city code and city charter. Thus, there is no dispute that the provisions of
the prior city charter control in the present case.
   3
     In other words, the city pays approximately twice the amount to provide
health insurance to an active employee as it does to a retiree and pays
approximately twice as much to provide health insurance to a retiree as it
does to a surviving spouse. For example, in 2002, the city paid insureds for
their health insurance emoluments in the following manner: Under the single
plan, active Meriden police officers and firefighters received $388.59, retirees
received $194.29, and surviving spouses received $97.15. Under the member
plus one plan, active Meriden police officers and firefighters received
$841.29, retirees received $420.65, and surviving spouses received $210.32.
And, under the family plan, active Meriden police officers and firefighters
received $1068.33, retirees received $534.17, and surviving spouses
received $267.08.
   4
     This plaintiff widow is Lynn Goff. There is no evidence in the record as
to whether she and her husband had claimed any dependents or whether
they were receiving health insurance under a family plan or the member
plus one plan before his death.
   5
     The trial court used the following example to illustrate the city’s policy
of changing the status of insureds: ‘‘[I]n the case of the named plaintiff,
Evangeline Kiewlen, in January, 1990, she and her husband, retiree Vincent
Kiewlen, were in the [member plus one] category and receiving a health
insurance emolument of $243.20 a month. When Vincent Kiewlen passed
away later that year, Evangeline Kiewlen was then put into the [single]
category, and, effective October 1, 1990, she received one half of the emolu-
ment that Vincent [Kiewlen] would have received [as a single retiree], which
was $59.37. The court finds that this case is representative of the city’s
practice in all pension cases falling under [the city charter provisions] and
the stipulated judgment.’’ (Internal quotation marks omitted.)
   With respect to the plaintiff Gloria Clancy, the record is not clear as to
why she was removed from the family plan and placed in the single plan
instead of the member plus one plan after her husband’s death. It appears
that change in her status was the result of her child or children no longer
being eligible as dependents for health insurance purposes.
   6
     It appears that the plaintiffs filed a motion for class certification in this
case but that the motion was either denied or not acted on. According to
the trial court, the ‘‘court’s file [was] unclear on this point.’’
   7
     Because the plaintiffs have inadequately briefed their claim regarding
the city’s breach of the implied covenant of good faith and fair dealing, and
their federal constitutional claims under 42 U.S.C. §§ 1983 and 1985, state
constitutional claim, and claim for attorney’s fees under 42 U.S.C. § 1988
(b), we decline to address them. See, e.g., Electrical Contractors, Inc. v.
Dept. of Education, 303 Conn. 402, 444 n.40, 35 A.3d 188 (2012) (claims that
are not mentioned or not briefed beyond a bare assertion, or that consist
of conclusory assertions with no mention of relevant authority, are inade-
quately briefed).
   8
     Initially, the trial court issued the same memorandum of decision in
both the present action and in Awdziewicz, but the Appellate Court granted
the parties’ motion to remand the case so that the trial court could separately
address the legal claims in each case. On remand, the trial court issued an
amended memorandum of decision in Awdziewicz that specifically
addressed the plaintiffs’ claims in that case rather than those of the plaintiffs
in the present action.
   9
     It is unclear from the record whether these provisions appeared in a
prior version of the city code or city charter, or both. We assume, for
purposes of our analysis, that the provisions were in a prior version of the
city charter.
   10
      The former state Board of Public Safety is now the state Department
of Emergency Services and Public Protection.
   11
      In so holding, we recognize that our interpretation of § 85G in the
present case may cause some surviving spouses to receive a different health
insurance emolument than other surviving spouses in the same position.
This is a direct consequence of the fact that § 85G makes a surviving spouse’s
health insurance emolument dependent on his or her circumstances when
his or her spouse dies. Thus, some surviving spouses will receive a greater
health insurance emolument than other surviving spouses and even some
retirees and active employees. These scenarios are, in part, what led the
trial court to interpret § 85G as allowing the city to adjust the status of a
surviving spouse after his or her spouse’s death, as it deemed those scenarios
to produce a ‘‘bizarre result.’’
   There is nothing bizarre, however, about structuring pension benefits
around a surviving spouse’s circumstances at the time of his or her spouse’s
death. If the legislature no longer wishes to fix a surviving spouse’s pension
benefit as of the time of his or her spouse’s death, then it is free to amend
§ 85G. But we are not at liberty to ignore the plain language of § 85G simply
because there may be a manner in which health insurance emoluments
could be administered to allow surviving spouses in the same position to
receive an identical amount.
   12
      We note that there is no evidence in the record as to whether the city
adjusts the status of active employees when there is a change in the number
of dependents that they can claim, and the trial court’s findings with respect
to the city’s practices were limited only to how the city administers the
pension benefits of retirees and surviving spouses.
   13
      Both the plaintiffs and the defendants rely on Kosienski v. Meriden,
Superior Court, judicial district of New Haven at Meriden, Docket No. NNI-
CV-02-0282973-S (January 25, 2005), and claim that it supports their respec-
tive interpretations of § 85D. Kosienski, however, is not relevant to the
plaintiffs’ claim. In Kosienski, certain retirees of the Meriden Police Depart-
ment claimed that the city had violated § 85D by declining to increase their
pension benefits in proportion to the compensation for active employees
of the same rank. The trial court agreed with the retirees’ interpretation of
§ 85D and rendered judgment in their favor. In the present case, there is
no dispute that the plaintiff retirees’ pension benefits increase in proportion
to the compensation of active employees, and Kosienski is not otherwise
pertinent to resolving the plaintiffs’ claim.